     Case 3:20-cv-00945-BAS-MDD Document 14 Filed 11/19/20 PageID.156 Page 1 of 3



1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10   QUALITY LOAN SERVICE CORP.,              Case No.: 20cv945-BAS-MDD
11                              Petitioner,
                                              ORDER GRANTING JOINT
12   v.                                       MOTION TO TRANSFER AND
                                              DEPOSIT FUNDS INTO FEDERAL
13   ALL CLAIMANTS TO SURPLUS
                                              REGISTRY
     FUNDS AFTER TRUSTEE'S SALE
14   OF REAL PROPERTY LOCATED
15   AT: 246 VIA TAVIRA, ENCINITAS,           [ECF No. 13]
     CA 92024, et al.,
16
                             Respondents.
17
18
19           This interpleader action was originally filed in the Superior Court of
20   California, County of San Diego and removed to this Court on May 21, 2020.
21   (ECF No. 1). Quality Loan Service Corp. (“Petitioner”) deposited the surplus
22   funds from a trustee’s sale of real property located at 246 Via Tavira,
23   Encinitas, CA 92024 (hereinafter, “the Property”) with the San Diego
24   Superior Court pursuant to California Code of Civil Procedure 2924j(c). (ECF
25   No. 13 at 3). The United States, Terraces at Cantebria Homeowners
26   Association (collectively, “Claimants”), and Petitioner now move the Court to
27   transfer those funds to this Court’s registry. (Id.).

                                              1
                                                                       20cv945-BAS-MDD
     Case 3:20-cv-00945-BAS-MDD Document 14 Filed 11/19/20 PageID.157 Page 2 of 3



1              “Whenever any action is removed from a State court to a district court
2    of the United States, any attachment or sequestration of the goods or estate
3    of the defendant in such action in the State court shall hold the goods or
4    estate to answer the final judgment or decree in the same manner as they
5    would have been held to answer final judgment or decree had it been
6    rendered by the State court.” 28 U.S.C. § 1450. Accordingly, 28 U.S.C. §
7    1450 gives this Court jurisdiction over the interpleaded funds once removal
8    occurs.
9              The interpleader complaint was removed to this District. (ECF No. 1).
10   As such, the interpleader funds are necessarily related to the interpleader
11   complaint. Accordingly, the Court GRANTS the parties’ joint motion.
12             IT IS HEREBY ORDERED THAT:
13             The Clerk of Court for the Superior Court of California, County of San
14   Diego is authorized and directed to disperse the amount of $166,423.45,
15   related to that Court’s Docket No. 37-2020-00006524, less any statutory
16   Clerk’s costs and plus any statutory accrued interest, to the Clerk of Court for
17   the Southern District of California. The check should be made payable to the
18   Clerk of Court for the Southern District of California, contain reference to
19   Case No. 3:20-cv-00945-BAS-MDD, and be mailed as follows:
20                                 Clerk of the Court
                                United States District Court
21                             Southern District of California
22                             333 West Broadway, Suite 420
                                   San Diego, CA 92101
23
24   //
25   //
26   //
27   //

                                              2
                                                                       20cv945-BAS-MDD
     Case 3:20-cv-00945-BAS-MDD Document 14 Filed 11/19/20 PageID.158 Page 3 of 3



1            Upon receipt of the funds transferred from the Clerk of Court for the
2    Superior Court of California, the Clerk of this Court is authorized and
3    ordered to deposit those funds in this Court’s registry in association with the
4    above-captioned action immediately upon receipt.
5            IT IS SO ORDERED.
6    Dated: November 19, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             3
                                                                       20cv945-BAS-MDD
